DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.    	The following is a Non-Final Office action in response to the Applicant submission received on 12/30/2019.
3.	Claims 1-41 have been canceled by an Applicant’s preliminary amendment.
4.	Claims 42-47 have been added.
5.    	Claims 42-47 are currently pending and have been examined.

Foreign Priority
6.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
7.	The applicant's oath/declaration filed on 12/30/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
8.	The applicant’s drawings submitted on 12/30/2019 are acceptable for examination purposes.

Information Disclosure Statement


Examiner Note 
The instant Application is a continuation of U.S. Patent No. 10,548,051  B2, after reviewing the claims of the patent case, the examiner has concluded that a double patenting rejection cannot be reasonably made because the claimed subject matter is different.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
14.	Claims 42-47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vesterinen et al. (US 20140370897 A1) in view of Reddiboyana et al. (US 20140219248 A1).

Regarding claim 42, Vesterinen discloses a first radio station comprising: a memory storing instructions (Fig. 5: memory 508); and at least one processor (Fig. 5: processor 510) configured to process the instructions to: 
operate a first cell (e.g. cell define by ENB1 as depicts in Fig. 1), 
(Vesterinen, para. 5, FIG. 1 illustrates a handover scenario in which a UE keeps in connections with a macro eNB 1 and a LAN AP 1 (i.e., a LTE-LAN BS) via two RRC connections, i.e., dual radio connections. As illustrated in FIG. 1, the coverage areas of eNBs 1 to 3 are represented by circles and the coverage area of the AP 1 is represented by an ellipse. It can be seen from FIG. 1 that the eNBs may provide wider coverage area than the AP), 
initiate a secondary bearer establishment on the Secondary Cell for the radio terminal (Vesterinen, para. 44: After release of the RRC connection between the UE 301 and the serving AP 302, the method 400 advances to step S408, at which the target eNB 304, also the present serving eNB, will perform bearer setup procedure with the UE 301. In other words, the target eNB 304, based upon the previously received context data, establishes radio bearer with the UE 301 to begin communicating with the UE 301 so as to provide access to the CN), 
send, to the core network, a request to change a radio station, where the network bearer of the radio terminal is established, from the second radio station to the third radio station (Vesterinen, para. 39: After that, the method 300 proceeds to step S310, at which a negotiation procedure will be initiated and performed between the serving AP 302, serving eNB 303 and target eNB 304 such that the serving AP 302 could disconnect from the serving eNB 303 and then connect to the target eNB 304, thereby forming a backhaul connection. In other words, the target eNB 304 would act, in place of the source eNB 303 which acts as an initial data forwarding point, as a new data forwarding point for forwarding communication traffic from the UE 301 to the CN via the backhaul connection), and 
send, to the radio terminal, a request to change the Secondary Cell from the second cell to the third cell by releasing the secondary bearer from the second cell with keeping a bearer information of the secondary bearer (Vesterinen, para. 39: The method 300 proceeds to step S309, at which the serving eNB 303 sends a handover command to the UE 301 to instruct it that a handover will be conducted upon it. After that, the method 300 proceeds to step S310, at which a negotiation procedure will be initiated and performed between the serving AP 302, serving eNB 303 and target eNB 304 such that the serving AP 302 could disconnect from the serving eNB 303 and then connect to the target eNB 304, thereby forming a backhaul connection and par 44 the method 400 advances to step S408, at which the target eNB 304, also the present serving eNB, will perform bearer setup procedure with the UE 301. In other words, the target eNB 304, based upon the previously received context data, establishes radio bearer with the UE 301 to begin communicating with the UE 301 so as to provide access to the CN). 
Vesterinen does not appear to explicitly disclose wherein the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell.
However, in a similar field of endeavor, Reddiboyana discloses wherein the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell (Reddiboyana, para. 179:  FIG. 45 depicts an example embodiment of tunnels associated with bearers of different PDN connections that may be mapped to different PDNs).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Vesterinen with the teaching of Reddiboyana by using the above features into the invention of Vesterinen such as the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell as taught by Reddiboyana. The motivation for doing so would have been to better serve the user equipment by providing RRC connections between the UE and other components (e.g. RNCs, base stations, and the like) of the network such that the UE may establish and maintain multiple RRC connections at the same time.

Regarding claim 43, Vesterinen discloses a method of a first radio station comprising: 
operating a first cell (e.g. cell define by ENB1 as depicts in Fig. 1); 
communicating with a radio terminal configured to perform Dual Connectivity using the first cell as a Primary Cell and either a second cell operated by a second radio station or a third cell operated by a third radio station as a Secondary Cell (Vesterinen, para. 5, FIG. 1 illustrates a handover scenario in which a UE keeps in connections with a macro eNB 1 and a LAN AP 1 (i.e., a LTE-LAN BS) via two RRC connections, i.e., dual radio connections. As illustrated in FIG. 1, the coverage areas of eNBs 1 to 3 are represented by circles and the coverage area of the AP 1 is represented by an ellipse. It can be seen from FIG. 1 that the eNBs may provide wider coverage area than the AP); 
initiating a secondary bearer establishment on the Secondary Cell for the radio terminal (Vesterinen, para. 44: After release of the RRC connection between the UE 301 and the serving AP 302, the method 400 advances to step S408, at which the target eNB 304, also the present serving eNB, will perform bearer setup procedure with the UE 301. In other words, the target eNB 304, based upon the previously received context data, establishes radio bearer with the UE 301 to begin communicating with the UE 301 so as to provide access to the CN); 
sending, to the core network, a request to change a radio station, where the network bearer of the radio terminal is established, from the second radio station to the third radio station (Vesterinen, para. 39: After that, the method 300 proceeds to step S310, at which a negotiation procedure will be initiated and performed between the serving AP 302, serving eNB 303 and target eNB 304 such that the serving AP 302 could disconnect from the serving eNB 303 and then connect to the target eNB 304, thereby forming a backhaul connection. In other words, the target eNB 304 would act, in place of the source eNB 303 which acts as an initial data forwarding point, as a new data forwarding point for forwarding communication traffic from the UE 301 to the CN via the backhaul connection); and 
sending, to the radio terminal, a request to change the Secondary Cell from the second cell to the third cell by releasing the secondary bearer from the second cell with keeping a bearer information of the secondary bearer (Vesterinen, para. 39: The method 300 proceeds to step S309, at which the serving eNB 303 sends a handover command to the UE 301 to instruct it that a handover will be conducted upon it. After that, the method 300 proceeds to step S310, at which a negotiation procedure will be initiated and performed between the serving AP 302, serving eNB 303 and target eNB 304 such that the serving AP 302 could disconnect from the serving eNB 303 and then connect to the target eNB 304, thereby forming a backhaul connection and par 44 the method 400 advances to step S408, at which the target eNB 304, also the present serving eNB, will perform bearer setup procedure with the UE 301. In other words, the target eNB 304, based upon the previously received context data, establishes radio bearer with the UE 301 to begin communicating with the UE 301 so as to provide access to the CN). 
Vesterinen does not appear to explicitly disclose wherein the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell.
However, in a similar field of endeavor, Reddiboyana discloses wherein the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell (Reddiboyana, para. 179:  FIG. 45 depicts an example embodiment of tunnels associated with bearers of different PDN connections that may be mapped to different PDNs).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Vesterinen with the teaching of Reddiboyana by using the above features into the invention of Vesterinen such as the secondary bearer is mapped to a network bearer used for data transfer between a core 

Regarding claim 44, Vesterinen discloses a radio terminal comprising: a memory storing instructions; and at least one processor configured to process the instructions to: 
perform Dual Connectivity which is configured with a first cell operated by a first radio station as a Primary Cell and either a second cell operated by a second radio station or a third cell operated by a third radio station as a Secondary Cell (Vesterinen, para. 5, FIG. 1 illustrates a handover scenario in which a UE keeps in connections with a macro eNB 1 and a LAN AP 1 (i.e., a LTE-LAN BS) via two RRC connections, i.e., dual radio connections. As illustrated in FIG. 1, the coverage areas of eNBs 1 to 3 are represented by circles and the coverage area of the AP 1 is represented by an ellipse. It can be seen from FIG. 1 that the eNBs may provide wider coverage area than the AP), 
release a secondary bearer from the second cell (Vesterinen, Fig. 4, para.44: releasing the RRC connection between the UE 301 and the serving AP 302), with keeping a bearer information of the secondary bearer, in response to a request, from the first radio station, to change the Secondary Cell from the second cell to the third cell, and continue performing data transmission and reception in the first cell during change (Vesterinen, para. 39: The method 300 proceeds to step S309, at which the serving eNB 303 sends a handover command to the UE 301 to instruct it that a handover will be conducted upon it. After that, the method 300 proceeds to step S310, at which a negotiation procedure will be initiated and performed between the serving AP 302, serving eNB 303 and target eNB 304 such that the serving AP 302 could disconnect from the serving eNB 303 and then connect to the target eNB 304, thereby forming a backhaul connection and par 44 the method 400 advances to step S408, at which the target eNB 304, also the present serving eNB, will perform bearer setup procedure with the UE 301. In other words, the target eNB 304, based upon the previously received context data, establishes radio bearer with the UE 301 to begin communicating with the UE 301 so as to provide access to the CN). 
Vesterinen does not appear to explicitly disclose wherein the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell.
However, in a similar field of endeavor, Reddiboyana discloses wherein the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell (Reddiboyana, para. 179:  FIG. 45 depicts an example embodiment of tunnels associated with bearers of different PDN connections that may be mapped to different PDNs).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Vesterinen with the teaching of 

Regarding claim 45, Vesterinen, as modified by Reddiboyana, discloses the radio terminal according to claim 44, wherein the at least one processor is configured to process the instructions to allow data communication which has been performed in the second cell as the Secondary Cell to be resumed in the third cell after the Secondary Cell is changed from the second cell to the third cell (Vesterinen, Fig. 4, para. 44: the method 400 advances to step S408, at which the target eNB 304, also the present serving eNB, will perform bearer setup procedure with the UE 301. In other words, the target eNB 304, based upon the previously received context data, establishes radio bearer with the UE 301 to begin communicating with the UE 301 so as to provide access to the CN). 

Regarding claim 46, Vesterinen discloses a communication control method in a radio terminal, the method comprising: 
performing Dual Connectivity which is configured with a first cell operated by a first radio station as a Primary Cell and either a second cell operated by a second radio (Vesterinen, para. 5, FIG. 1 illustrates a handover scenario in which a UE keeps in connections with a macro eNB 1 and a LAN AP 1 (i.e., a LTE-LAN BS) via two RRC connections, i.e., dual radio connections. As illustrated in FIG. 1, the coverage areas of eNBs 1 to 3 are represented by circles and the coverage area of the AP 1 is represented by an ellipse. It can be seen from FIG. 1 that the eNBs may provide wider coverage area than the AP); 
releasing a secondary bearer from the second cell (Vesterinen, Fig. 4, para.44: releasing the RRC connection between the UE 301 and the serving AP 302), with keeping a bearer information of the secondary bearer, in response to a request, from the first radio station, to change the Secondary Cell from the second cell to the third cell (Vesterinen, para. 39: After that, the method 300 proceeds to step S310, at which a negotiation procedure will be initiated and performed between the serving AP 302, serving eNB 303 and target eNB 304 such that the serving AP 302 could disconnect from the serving eNB 303 and then connect to the target eNB 304, thereby forming a backhaul connection); and continuing performing data transmission and reception in the first cell during change of the Secondary Cell (Vesterinen, para. 39: The method 300 proceeds to step S309, at which the serving eNB 303 sends a handover command to the UE 301 to instruct it that a handover will be conducted upon it. After that, the method 300 proceeds to step S310, at which a negotiation procedure will be initiated and performed between the serving AP 302, serving eNB 303 and target eNB 304 such that the serving AP 302 could disconnect from the serving eNB 303 and then connect to the target eNB 304, thereby forming a backhaul connection and par 44 the method 400 advances to step S408, at which the target eNB 304, also the present serving eNB, will perform bearer setup procedure with the UE 301. In other words, the target eNB 304, based upon the previously received context data, establishes radio bearer with the UE 301 to begin communicating with the UE 301 so as to provide access to the CN). 
Vesterinen does not appear to explicitly disclose wherein the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell.
However, in a similar field of endeavor, Reddiboyana discloses wherein the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell (Reddiboyana, para. 179:  FIG. 45 depicts an example embodiment of tunnels associated with bearers of different PDN connections that may be mapped to different PDNs).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention to combine the teaching of Vesterinen with the teaching of Reddiboyana by using the above features into the invention of Vesterinen such as the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell as taught by Reddiboyana. The motivation for doing so would have been to better serve the user equipment by providing RRC connections between the UE and other 

Regarding claim 47, Vesterinen, as modified by Reddiboyana, discloses the communication control method according to claim 46, further comprising allowing data communication which has been performed in the second cell as the Secondary Cell to be resumed in the third cell after the Secondary Cell is changed from the second cell to the third cell (Vesterinen, Fig. 4, para. 44: the method 400 advances to step S408, at which the target eNB 304, also the present serving eNB, will perform bearer setup procedure with the UE 301. In other words, the target eNB 304, based upon the previously received context data, establishes radio bearer with the UE 301 to begin communicating with the UE 301 so as to provide access to the CN).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Zhang et al. (US 20140004863 A1) discloses a method that involves establishing a control-plane-connection with a user equipment (UE) by a current macro base station according to an access request transmitted by the UE, and allocating a cell-radio network temporary identity to the UE. A micro base station is selected for the UE according to a preset strategy when a measurement report of the micro base station reported by the UE is received. A data-plane-connection is established between the UE 
b)	Izawa et al. (US 20120236827 A1) discloses a mobile station apparatus (AA) that is wirelessly connected with base station apparatus (2-1), while receiving down link signal from base station apparatus (2-2). The base station apparatus (2-1) transmits redirection request signal to base station apparatus (2-2). The base station apparatus (2-2) receives downlink signal from higher node apparatus (3) and transmits to mobile station. The base station apparatus (2-2) redirects downlink signal to base station apparatus (2-3), when base station apparatus (2-2) receives redirection request signal (FIGS 1-3). 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JEAN F VOLTAIRE/Examiner, Art Unit 2466